  Case 3:16-cv-00544-SMY Document 237 Filed 12/02/19 Page 1 of 1 Page ID #5589



                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

Armbuster
                   Plaintiff

                       V.
                                                                  Case
                                                                  Number:           3:16-cv-00544-SMY
Illinois Department of Corrections, et al.,
                  Defcndant(s)


                     Notice Regarding Magistrate Tudge Turisdiction
                            and Consent/Non-Consent Form

          Each party to the above-captioned civil matter shall select one of the following two
  options indicating whether the party will consent or will not consent to having a
  Magistrate Judge conduct any and all proceedings in tliis case, including trial and entry
  of final judgment, in accordance with the provisions of Title 28 U.S.C. Section 636(c).

  Check One:
  ^    The party or parties listed below consent to having a Magisti'ate Judge conduct
       any and all proceedings iri this case. (Note: Selecting this option does not affect
       your ability to challenge this court's subject matter or personal jurisdiction).
         The party or parties listed below do not consent to having a Magistrate Judge
         conduct any and all proceedings in this case.

  Name of Party or Parties (list):

  Printed Name ofPartv                       Sifitut1Tir5\ofParty qr Attorney                 Date
  Bharat Shah, MD^ ^                              -<ru                                  12-2-19
                                   if    1    .
  Loretta Wilford (                                                                     12-2-19
                                                            7"
  Wexford Health Souris ,                                               /             - ia-2-i9
                                                             /■
                                                    ^7^




  Submitted By: Jaclyn A. Kinkade                         Dated: "12-2-19
      Note: Corporations may execute this election only by counsel.

                                        CERTIFICATE OF SERVICE

  I hereby certify that a true copy of the foregoing Notice was served on all parties of
  record in this case.                                            /' •Ps
                                                                                I



  Date: 12-2-19                              Signat(Lire:
                                                                            u
